Citation Nr: 1224800	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound scar.

2.  Entitlement to service connection for a psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran, J.S., and J.M.




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 2005.  He also had a period of active duty for training (ACDUTRA) from February to July 1996.

These matters initially came before the Board of Veterans' Appeals (Board) from December 2008 and March 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before a Veterans Law Judge at an April 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In April 2011, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2011, the Board denied the claim of service connection for a shrapnel wound scar and remanded the claim of service connection for a psychiatric disability for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In May 2012, the Court vacated the Board's May 2011 decision, in part, and remanded the case for readjudication in compliance with directives specified in a May 2012 Joint Motion filed by counsel for the Veteran and VA.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the April 2011 videoconference hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he wanted a new Board hearing before a Veterans Law Judge at the RO by videoconference.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

